DETAILED ACTION
1. Applicant's response, filed 6 October 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 11-14 are cancelled.
Claim 21 is newly added.
Claims 1-10 and 15-21 are currently pending and under examination herein.
Claims 1-10 and 15-21 are rejected.
Claims 1 and 21 are objected to.

Claim Objections
4. Claims 1 and 21 are objected to because of the following informalities: 
Claim 1: “two or more of cellular signaling pathways” in line 16 should be “two or more cellular signaling pathways”.  
Claim 21: “two or more cellular signaling pathway” in lines 11-12 should be “two or more cellular signaling pathways” in order have the proper plurality of the term “pathway” in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5. Claims 1-10 and 15-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portions herein are necessitated by claim amendment.
Claims 1 and 21, and those claims dependent therefrom, recite “inferring … activities of two or more cellular signaling pathways …, determining … a risk score … based at least in part on a combination of the inferred activities, … wherein the two or more cellular signaling pathways comprise a Wnt pathway, an ER pathway and an HH pathway” and then further states that “the risk score is defined such that the indicated risk that the clinical event will occur within the certain period of time decreases with an increasing PER and increases with an increasing max (Pwnt, PHH), wherein Per, Pwnt and PHH denote the inferred activities of the ER pathway, the Wnt pathway and the HH pathway, respectively”. The final wherein clause of the claim appears to require that activities are inferred for all three cellular signaling pathways recited in the claim rather than just two or more as recited earlier in the claim. Therefore, it is unclear if the metes and bounds of the claim require inferring the activity of only two more cellular signaling pathways or three cellular signaling pathways, comprising the Wnt pathway, the ER pathway and the HH pathway. For examination purposes, it is interpreted that the claims required inferring the activities of three cellular signaling pathways, comprising the Wnt pathway, the ER pathway and the HH pathway.
Claim 21 recites “receiving a risk score for the subject indicating a risk that cancer will occur within the certain period of time, wherein the risk score is generated by the steps: (i) receiving measured expression levels of one or more target genes of each of two or more cellular signaling pathways, wherein the expression levels are measured from a sample from a ER and increases with an increasing max (Pwnt, PHH), and wherein PER, Pwnt, and PHH denote the inferred activities of the ER pathway, the Wnt pathway, and the HH pathway, respectively”. It is unclear if the steps within the wherein clause that define a process by which the risk score is generated are required to be performed within the metes and bounds of the claimed invention or these limitations merely serve as product-by-process limitations that define a process by which the product, i.e. the risk score, was previously generated outside the metes and bounds of the claimed invention. For examination purposes, this limitation is interpreted as a product-by-process limitations that define a process by which the product, i.e. the risk score, was previously generated outside the metes and bounds of the claimed invention. As such, if a similar risk score is identified by a different process, it reads on the metes and bounds of the claimed invention.

Response to Arguments
Applicant's arguments filed 6 October 2021 have been fully considered but they are not persuasive.
6. Applicant asserts that the claims are not indefinite because it recites two or more signaling pathways and it would be clear that you would select two of the three recited cellular signaling pathways (pg. 10, paras. 1-3 of Applicant’s Remarks). Applicant also asserts that the 
As discussed in the above rejection, the wherein clauses that define the limitations for the risk score require that the inferred activities of all three cellular signaling pathways are utilized to determine the risk score, however, the earlier limitations only recite inferring activities for two or more cellular signaling pathways. Therefore, it is still unclear if the claims require inferring activities for two cellular signaling pathways or three or more cellular signaling pathways.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7. Claims 1-10 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more judicial exceptions: 
Claim 1, and those claims dependent therefrom, recite inferring activities of the two or more cellular signaling pathways in the tissue and/or cells and/or a body fluid of a subject based at least on the expression levels of one or more target genes(s) of the cellular signaling pathways, determining a risk score that ER and increases with an increasing max(PWnt, PHH), wherein PER, PWnt, and PHH denote the inferred activity of the ER pathway, the Wnt pathway and the HH pathway, respectively. 
Claim 2 recites a further limitation that the combination of the inferred activities comprises the expression                     
                        -
                        α
                        ∙
                        
                            
                                P
                            
                            
                                E
                                R
                            
                        
                        +
                        β
                        ∙
                        m
                        a
                        x
                        ⁡
                        (
                        
                            
                                P
                            
                            
                                W
                                n
                                t
                            
                        
                        ,
                        
                            
                                P
                            
                            
                                H
                                H
                            
                        
                        )
                    
                , wherein α and β are positive constant scaling factors, and the indicated risk that the clinical event will take place within the certain period of time monotonically increases with an increasing value of the expression. 
Claims 3-4 and 6-8 recite further limitations on the target genes utilized to infer the activity of the cellular signaling pathways. 
Claim 5 recites assigning the subject to at least one of a plurality of risk groups associated with different indicated risks that the clinical event will occur within the certain period of time. 
Claim 9 recites combining the risk score and/or at least one of the inferred activities with one or more additional risk scores obtained from one or more additional prognostic tests to obtain a combined risk score, wherein the combined risk score indicates that the clinical event will occur within the certain period of time. 
Claim 10 further limitations the clinical event to cancer. 
Claims 15-16 further limit the cellular signaling pathways to include an AR pathway.
Claim 21 recites identifying a treatment recommended for the subject based at least in part on the received risk for the subject that the clinical event will occur within the certain period of time.
The limitations for inferring activity of two or more cellular signaling pathways, determining a risk score, assigning the subject to at least one of a plurality of risk groups, and deciding/identifying a treatment recommended for the subject based at least in part on the indicated risk that the clinical event will occur within a certain period of time equate to mental evaluations and judgements that can be practically performed in the human mind because these steps require evaluating or analyzing at least one data point at least two times. Although claims 1, 5-6, and 9 recite carrying out these limitations with a processor, there are no additional limitations to indicate that anything other than a generic computer is required. Beyond the recitation of performing the mental evaluations and judgements using a generic computer, nothing in the claims precludes the steps from being practically carried out in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls under the “Mental processes” grouping of abstract ideas. In addition, both the “inferring” and “determining a risk score” steps involve mathematical relationships and performing mathematical calculations as the specification discloses that these steps are carried out via mathematical calculations. Therefore, the claims also recite limitations that fall under the “Mathematical concepts” grouping of abstract ideas. In addition, the claims recite a correlation between expression levels of genes, which are a natural product, in an individual and their risk of a clinical event. A correlation between a natural product and the risk of a clinical event equates to a law of nature, as identified by the courts in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or to generically apply the judicial exception, or insignificant extra-solution activity. Specifically, the claims recite the following additional elements:
Claim 1 recites obtaining a tissue, cell or body fluid sample from a subject, measuring the expression levels of one or more target genes of each of two or more cellular signaling pathways and administering the recommended treatment to the subject.
Claims 1, 5-6, and 9 recite performing the recited abstract idea with a processor. 
Claims 3-4 and 7-8 recite further limitations on the target genes that are measured.
Claim 17 recites extracting mRNA from the sample and measuring the expression levels of the extracted mRNA.
Claim 18-20 recite providing medical personnel with the determined risk score or the decided treatment recommendation via a display device.
Claim 21 recites receiving a risk score for the subject indicating a risk that cancer will occur within the certain period of time and administering the identified treatment to the subject.
Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The steps for obtaining a sample and measuring the expression levels in the sample equate to clinical tests performed to obtain input for an equation that the courts have found equate to mere data gathering in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989). Furthermore, the steps of receiving data or displaying data on a display equate to necessary data gathering and outputting that the courts have also identified as insignificant extra-solution that does not integrate the recited judicial exception into a practical application in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). Regarding the steps for administering an identified or recommended treatment, these steps do not equate to a particular treatment because the treatment is so generically recited that there is no indication of what type of treatment is applied or what type of condition is treated. Due to the treatment step being so generically recited, it encompasses all applications of the judicial exception, which does not equate to integrating the judicial exception into a particular treatment (see MPEP 2106.04(d)(2)). Therefore, the claims do not recite additional elements that integrate the recited judicial exception into a practical application. As such, claims 1-10 and 15-21 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic 
Claim 1 recites obtaining a tissue, cell or body fluid sample from a subject, measuring the expression levels of one or more target genes of each of two or more cellular signaling pathways and administering the recommended treatment to the subject.
Claims 1, 5-6, and 9 recite performing the recited abstract idea with a processor. 
Claims 3-4 and 7-8 recite further limitations on the target genes that are measured.
Claim 17 recites extracting mRNA from the sample and measuring the expression levels of the extracted mRNA.
Claim 18-20 recite providing medical personnel with the determined risk score or the decided treatment recommendation via a display device.
Claim 21 recites receiving a risk score for the subject indicating a risk that cancer will occur within the certain period of time and administering the identified treatment to the subject.
As discussed above, there are no additional limitations to indicate that the claimed processor or display require anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The courts have also indicated that performing repetitive calculations on a generic computer is well-understood, routine and conventional in Flook, 437 U.S. at 594, 198 USPQ2d at 199 and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). Regarding the steps of measuring expression levels in a sample and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Regarding the steps for administering an identified or recommended treatment, these steps equate to mere instructions to apply a judicial exception in a generic manner that encompasses all possible applications because the treatment is so generically recited that there is no indication of what type of treatment is applied or what type of condition is treated (see MPEP 2106.05(f)). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-10 and 15-21 are not patent eligible.
	
Response to Arguments
Applicant's arguments filed 6 October 2021 have been fully considered but they are not persuasive.
8. Applicant asserts that the claims include limitations for physical data measurements and administering a recommended treatment to the subject and thus the claims are directed to a 
MPEP 2106.04.II.A sets forth that Step 2A, Prong 1 evaluates whether or not the claims recite any limitations that are a judicial exception and then under Step 2A, Prong 2 it is determined whether or not the claim recites any additional elements of the claims that integrate the recited judicial exception into a practical application. As set forth in the above rejection and in the PTAB decision regarding the 35 U.S.C. 101 rejection in this case mailed 8 March 2021, the claims recite multiple limitations that fall under one or more categories of judicial exception. 
Therefore, the claims proceed to evaluation under Step 2A, Prong 2 to determine if the claims are directed to the judicial exception. MPEP 2106.04(d).I sets forth:
It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps). Conversely, the presence of a non-physical or intangible additional element does not doom the claims, because tangibility is not necessary for eligibility under the Alice/Mayo test. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 118 USPQ2d 1684 (Fed. Cir. 2016) ("that the improvement is not defined by reference to ‘physical’ components does not doom the claims"). See also McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016), (holding that a process producing an intangible result (a sequence of synchronized, animated characters) was eligible because it improved an existing technological process). 
Therefore, merely reciting physical or tangible elements in addition to the recited judicial exception in the claims alone is not enough to guarantee eligibility of the claims. As discussed in the above rejection, while the claims recite additional elements, these additional elements 

9. Applicant asserts that the claims integrate the recited judicial exception into the step of administering a recommended treatment to the subject that is a specific treatment (pg. 12, para. 5 to pg. 13, para. 4 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.04(d)(2) sets forth:
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.
The instant claims merely recite administering a recommended or identified treatment to the subject with no indication of what kind of treatment is applied. Therefore, this limitation is not a particular treatment but instead equates to mere instructions to apply the exception in a generic way that does not integrate the recited judicial exception into a practical application. Furthermore, as set forth on pgs. 9-10 of the PTAB decision mailed 8 March 2021, the recommended treatment recited in the independent claims that was previously recited in claim 5 does not amount to a particular treatment. Furthermore, pgs. 10-11 of the PTAB decision mailed 8 March 2021 also set forth that the claims do not recite an improvement to technology but rather merely improve the abstract idea.

10. Applicant asserts that the claims recite a novel and non-obvious system to determine a risk score and directly reporting the risk score to medical personnel that includes a treatment recommendation that are unconventional (pg. 13, para. 5 to pg. 14, para. 2 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.05.I sets forth:
An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry 
As discussed above, an inventive concept under Step 2B must be provided by elements in addition to the recited judicial exception. Furthermore, the evaluation of whether or not the additional elements of the claims are conventional is a separate consideration from novelty and non-obviousness. Applicant here seems to conflate the considerations of novelty and non-obviousness with the standard to evaluating the conventionality of additional elements of the claims under Step 2B of the eligibility analysis. As discussed above, the combination of additional elements does not amount to significantly more than the recited judicial exception. 

Conclusion
11. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

E-mail Communications Authorization
12. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Examiner, Art Unit 1631